Exhibit 10.15 LEASE AGREEMENT STATE OF TEXAS COUNTY OF MIDLAND THIS LEASE AGREEMENT made and entered into this the 26th day ofMarch, 2008, between WNB Tower, LTD, (hereinafter called "Landlord"), whose address for purposes hereof 508 West Wall Street, Suite 1000, Midland, Texas 79701, andNatural Gas Services Group, Inc., (hereinafter called "Tenant"). WITNESSETH: Section 1.Premises Subject to and upon the terms, provisions, and conditions hereinafter set forth, and each in consideration of the duties, covenants, and obligations of the other hereunder, Landlord does hereby lease, demise, and let to Tenant, and the Tenant does hereby lease from Landlord, those certain premises being approximately 13,135square feet of net rentable area including (CAM) Common Area Maintenance (the "Leased Premises") on the 5thfloor of the building known as WNB Tower Building, 508 W. Wall Street, (The "Building"), located on real property more particularly described on Exhibit “A” attached hereto and made a part hereof for all purposes. Section 2.Term This
